Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This final office action is in response to the application filed 12/4/2014.

Claims 1-24 are pending. Claims 1 and 13 are independent claims.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 12, 13, and 24 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones (20030220812) in view of in further of Kozak (20120084151) in further view of in further view of Singh (20130185336)

Regarding claim 1, Jones teaches a system for a website, the system comprising: and a processor implementing a unit for coordinating and collecting data, from activity messages, for contact information enrichment, (0015, 0017, discloses a hub where messages to and from participants are received and routed and coordinating repair services with a policy holder to a repair company and the insurance company and 0033, discloses contacting one or more distributors to look for parts availability and sending a response to the requestor to return inventory availability and 0034, discloses the order includes shipping and handling instructions which the computer system can automatically schedule the shipment. And 0021 and 0037, discloses  limiting access between participants in certain cases and can configure a participant’s software to no longer function and 0040, discloses automatically generating and shipping The examiner interprets as extracting contact information and needs of the customer by the computer system to deliver an order) said unit comprising: at least one translator-adaptor to monitor said activity messages and to convert an activity message into a standardized format if not already in said standardized format, (0022, discloses the business logic contains a specific set of steps and format which the hub authenticates.  The examiner interprets the hub monitors the received messages for routing and 0036, discloses logic that tracks parts for a repair job and 0017, discloses each participant may have a computer with software to send a message where the software may not be identical and 0031, discloses converting or translating a received message into a format readable in conformance with business rules by the hub and 0020, discloses business logic to be received and understood by other participants) 
Jones fails to teach at least one database to store contact related information for a user of said website and at least one third party application embedded as an instance in a page of said website together with a history of interactions of said user with said website and with said at least one third party application: wherein an activity message comprises a descriptive address of a third party application, information associated with interactions of a user of said website with said instance of said at least one third party application and identification information of the user of the website:  an activity coordinator to add extracted data about said interactions from at least one of said standardized format messages to an activity stream associated with at least one of an identified contact and an anonymous contact and wherein said at least one of an identified contact and an anonymous contact is a user of said website;
Kozak teaches at least one database to store contact related information for a user of said website and at least one third party application embedded as an instance in a page
of said website together with a history of interactions of said user with said
website and with said at least one third party application: (0206-0207,Fig. 1B, discloses a personal endpoint 104 that includes storing a usage data log 106 and a personal profile 150. and 0054 discloses the profile may store personal information and data of identifiers of page visits, data representative of links selected on the visited page or time and length of interaction with the page and 0207, discloses the usage data log stores content relating to content accessed by the user on the web and 0007, discloses personal information derived from user's interactions with web pages and navigation between pages and 0003, discloses recognizing a user has accessed the site previously and 0005, discloses a shopping cart application embedded on e-commerce websites and 0085, discloses a trusted app embedded on a webpage and 0007, discloses storing personal information regarding transactions within webpages and Fig. 6C, discloses the personal endpoint monitoring a user’s request for embedded media content and 0243, discloses the personal endpoint records the request for media in the usage log and 0080-0085, discloses various applications that the system tracks and 0054, discloses tracking messages such as instant messages twitter messages. And 0231-0233, discloses the user may control the manner that  wherein an activity message comprises a descriptive address of a third party application, information associated with interactions of a user of said website with said instance of said at least one third party application and identification information of the user of the website: (Fig.1B,120B, Fig. 6A, 0239 depicts a personal endpoint that collects usage data of the user’s activity and 0242-0252, discloses receiving a request for media The examiner interprets as an activity message) and recording in the usage data log which records target’s website address, IP address or any other identifier, a usage data requestor including website address or URL, user identifier assigned by a website, and account access information and Fig. 8,840, discloses third party resources and 0054, discloses a profile that stores identifiers of webpages accessed and data representative of links on the page, and data representative of content of the page and 0052-0054, discloses intercepting messages between the user and the server and storing data representative of the communication) an activity coordinator to add extracted data about said interactions from at least one of said standardized format messages to an activity stream associated with at least one of an identified contact and an anonymous contact and wherein said at least one of an identified contact and an anonymous contact is a user of said website; (Fig. 6A, 0022, discloses anonymous personal usage tracking and 0003, discloses the website not identifying the user but recognizing the user has visited the site before  and 0053, discloses a profile generator 104 (activity coordinator) to analyze the communications to generate a profile with data of interactions and 0054 and 0087, discloses a profile between one or more users such as extracted information from interactions with other users and storing  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones to incorporate the teachings of Kozak.  Doing so would allow messages sent and received amongst third party applications within a website and user’s interactions with the webpage and the third-party applications to be tracked and extracted to enrich contact information from the messages and interactions with the content of the page.
Jones and Kozak fail to teach a stream creator to extract contact information of a user from said identification information in said standardized format message and to create a new activity stream of data if no associated contact information for said user exists; and a contacts coordinator to further extract contact related information from said at least one standardized format message and to enrich previously held information for said contact user;
Singh teaches a stream creator to extract contact information of a user from said identification information in said standardized format message (0040-0044, discloses the data extractor and correlator can retrieve personal data from any number of personal data and to create a new activity stream of data if no associated contact information for said user exists; (0041, discloses a knowledge store that identifies a person, place, or item involved in an industry in a structured format and 0046, discloses that the knowledge store can store additional data as well previous stored data that maybe used by other applications and 0047, discloses that a user submits a query regarding a sales lead who’s information is already stored , a response maybe automatically generated and 0052-0054 and Fig. 5, discloses an activity stream interface where the user may view activities of their friends, teammates, etc. and 0057, discloses viewing previous email correspondence associated with a query. And Fig. 7, 0058-0060, discloses searching for a contact and returning recent activity with the contact.  The examiner interprets as creating a stream with a new contact) and a contacts coordinator to further extract contact related information from said at least one standardized format message and to enrich previously held information for said contact user; (0109, discloses the arrangement maybe modified.  The examiner interprets the data extractor and correlator could perform one function and an additional program can generate the new activity stream for example and 0045, discloses extracting additional information from messages such as an additional phone number to enrich the structured stored information.  The 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones and Kozak to incorporate the teachings of Singh.  Doing so would allow contact information from an unrecognized or previously recognized contact information to be enriched and collect a stream of data associated with the contact to add additional members to the transaction community to add further resources to assist the user.

Regarding claim 4, Jones, Kozak, and Singh teaches the system according to claim 1.  Jones teaches and wherein said contacts coordinator comprises at least one of:  (0009, discusses the hub coordinator) a data extractor to extract said contact information from at least one of said at least one standardized format message, said stream, other contacts and external sources; (0040, discusses extracting the part from the message and 0007, discusses data entry errors and 0017, discusses the format of the message which include the contact information of the customer) a data merger to merge at least two contact information records wherein said records have an association with the same identified contact and to merge said extracted contact related information to that of an existing contact according to predefined merging rules; a contact handler to create at least one of an identifiable new contact and an anonymous contact and to track contact activity during a session of said website; and a data and permissions handler to handle privacy protection and permissions of extracted contact related information. (0037, discusses privacy information)


Regarding claim 12, Jones, Kozak, and Singh teach the system according to claim 1.  Jones teaches and wherein said standardized format is at least one of defined by a predefined schema, inheritance, a call back link, encoded and defined by said at least one third party application or based on external formal, industry or de-facto standard.  (0020, discusses the format of the messages and 0023, discusses industry formats and 0017, discusses third party applications)

Regarding claim 13, Jones teaches a system implementable on a website via a client/server system having at least one processor to process instructions defining said method, said method comprising: coordinating and collecting data, from activity messages, for contact information enrichment, (0015, 0017, discloses a hub where messages to and from participants are received and routed and coordinating repair services with a policy holder to a repair company and the insurance company and 0033, discloses contacting one or more distributors to look for parts availability and sending a response to the requestor to return inventory availability and 0034, discloses the order includes shipping and handling instructions which the computer system can automatically schedule the shipment. And 0021 and 0037, discloses  limiting access between participants in certain cases and can configure a participant’s software to no longer function and 0040, discloses automatically generating and shipping The examiner interprets as extracting contact information and needs of the customer by the computer system to deliver an order) said coordinating and collecting comprising: monitoring said activity messages and converting an activity message into a standardized format if not already in said standardized format, (0022, discloses the business logic contains a specific set of steps and format which the hub authenticates.  The examiner interprets the hub monitors the received messages for routing and 0036, discloses logic that tracks parts for a repair job and 0017, discloses each participant may have a computer with software to send a message where the software may not be identical and 0031, discloses converting or translating a received message into a format readable in conformance with business rules by the hub and 0020, discloses business logic to be received and understood by other participants) 
Jones fails to teach storing contact related information for a user of said website and at least one third party application embedded as an instance in a page of said website together with a history of interactions of said user with said website and with said at least one third party application: wherein an activity message comprises a descriptive address of a third party application, information associated with interactions of a user of said website with said instance of said at least one third party application and identification information of the user of the website:  an activity coordinator to add extracted data about said interactions from at least one of said standardized format messages to an activity stream associated with at least one of an identified contact and an anonymous contact and wherein said at least one of an identified contact and an anonymous contact is a user of said website;
Kozak teaches at least one database to store contact related information for a user of said website and at least one third party application embedded as an instance in a page of said website together with a history of interactions of said user with said website and with said at least one third party application: (0206-0207,Fig. 1B, discloses a personal endpoint 104 that includes storing a usage data log 106 and a personal profile 150. and 0054 wherein an activity message comprises a descriptive address of a third party application, information associated with interactions of a user of said website with said instance of said at least one third party application and identification information of the user of the website: (Fig.1B,120B, Fig. 6A, 0239 depicts a personal endpoint that collects usage data of the user’s activity and 0242-0252, discloses receiving a request for media The examiner interprets as an activity message) and recording in the usage data log which records target’s website address, IP address or any other identifier, a usage data requestor including website address or URL, user identifier assigned by a website, and account access information and Fig. 8,840, discloses third adding extracted data about said interactions from at least one of said standardized format messages to an activity stream associated with at least one of an identified contact and an anonymous contact and wherein said at least one of an identified contact and an anonymous contact is a user of said website; (Fig. 6A, 0022, discloses anonymous personal usage tracking and 0003, discloses the website not identifying the user but recognizing the user has visited the site before  and 0053, discloses a profile generator 104 (activity coordinator) to analyze the communications to generate a profile with data of interactions and 0054 and 0087, discloses a profile between one or more users such as extracted information from interactions with other users and storing information representative of a user’s communications and 0236, Fig. 6A,0022, discloses an anonymous personal usage tracking and synchronization and 0006, discloses not necessarily identifying user communicating with other users and 0061, discloses the profiler maybe provided to monitor, collect or derive information from data of a specific type or data related to a specific subject from instant messaging activity.  The examiner notes Jones has disclosed structured messages.  One of ordinary skill in the art would recognize that the teachings of Kozak of extracting unstructured data using natural language processing could be applied to the structured message disclosed by Jones) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones to incorporate the teachings of Kozak.  Doing so would allow messages sent and received amongst third party applications within a website and user’s interactions with the webpage and the third-party applications to be tracked and extracted to enrich contact information from the messages and interactions with the content of the page.
Jones and Kozak fail to teach extracting contact information of a user from said identification information in said standardized format message:  creating a new activity stream of data if no associated contact information for said user exists; and further extracting contact related information from said at least one standardized format message and enriching previously held information for said  user;
Singh teaches extracting contact information of a user from said identification information in said standardized format message:  (0040-0044, discloses the data extractor and correlator can retrieve personal data from any number of personal data sources such as an email, address book entry, tweet, or a blog which can be in a structured or unstructured format and further Jones discloses (0031) a standardized formatted message. And 0043, discloses a data extractor and correlator 302 is further configured to extract information from unstructured data. And 0071, discloses extracting data from structured and unstructured textual data corresponding to the user including email or any other source. The examiner notes Jones has disclosed structured messages.  One of ordinary skill in the art would recognize that the teachings of Singh of extracting unstructured data using natural language processing could be applied to the structured message disclosed by Jones) creating a new activity stream of data if no associated contact information for said user exists; (0041, discloses a knowledge store that identifies a person, place, or item involved in an industry in a structured format and 0046, discloses that the knowledge store can store additional data as well previous stored data that maybe used by other applications and 0047, discloses that a user submits a query regarding a sales lead who’s information is already stored , a response maybe automatically generated and 0052-0054 and and further extracting contact related information from said at least one standardized format message and enriching previously held information for said  user; (0045, discloses extracting additional information from messages such as an additional phone number to enrich the structured stored information.  The examiner notes Jones has disclosed structured messages.  One of ordinary skill in the art would recognize that the teachings of Singh of extracting unstructured data using natural language processing could be applied to the structured message disclosed by Jones)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones and Kozak to incorporate the teachings of Singh.  Doing so would allow contact information from an unrecognized or previously recognized contact information to be enriched and collect a stream of data associated with the contact to add additional members to the transaction community to add further resources to assist the user. 

Regarding claim 24, Jones, Kozak, and Singh teach the method according to claim 13.  Jones further teaches wherein said standardized format is at least one of defined by a predefined schema, inheritance, a call back link, encoded and defined by said at least one third party application or based on external formal, industry or de-facto standard.  (0020, 

Claims 2, 5, 11, 14, 17, and 23  are rejected under 35 U.S.C. § 103 as being unpatentable over Jones (20030220812) in view of in further of Kozak (20120084151) in further view of Singh (20130185336)in further view of Mathews (20130217416) in further view of Martin (20100251340) in further view of Zhuang (20020198943)

Regarding claim 2, Jones, Kozak, and Singh teaches the system according to claim 1.  Jones teaches and to enforce user permission field limitations between said website and said third party application; (0037, discusses preventing others from seeing specific confidential data) 
Jones, Kozak, and Singh fail to teach also comprising at least one hub which comprises: a router and tracker to route and track said at least one standardized format message between said website and at least one of said third party applications; and a validator and signer to validate the signature of said at least one standardized format message using the incoming key of said at least one third party application, to translate the external ID associated with said standardized format message  with an internal ID of said website and to sign an outgoing said at least one standardized format message using an outgoing key of said at least one third party application.
Mathews teaches also comprising at least one hub which comprises: (Figure 3) a router and tracker to route and track said standardized format message between said website (0035, discloses standard system notifications and 0036, discloses auto filling text and at least one of said third party applications; (0082, discloses accessing a third-party weather application that members of the golf club can access) and a validator and signer (0100, hub system service 734) to validate the signature of said at least one standardized format message using the incoming key of said at least one third party application, to translate the external ID associated with said at least one standardized format message (0100, discloses receiving an update from TWITTER.RTM and account identifiers) with an internal ID of said website (0100, discloses an association between the social network site and account identifiers of the hub members and 0059, discloses the cloud i.e. Website) and to sign an outgoing said standardized format message using an outgoing key of said at least one third party application. (0020, discloses a check-in can include an identifier of the user (outgoing message from a user)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Mathews.  Doing so would enforce privacy of information disclosed between the website and the third party application messages.
Jones, Kozak, Singh, and Mathews fails to teach a private policy enforcer to enforce terms of privacy agreement between said website and said at least one third party application;
Martin teaches a private policy enforcer to enforce terms of privacy agreement between said website and said at least one third party application; (0016, discloses a privacy engine 20 and 0028, discloses a webpage interacting with a third party application privacy)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh and Mathews to incorporate the teachings of Martin.  Doing so would enforce privacy of information disclosed between the website and the third party application messages.
Jones, Kozak, Singh, Mathews, and Martin fails to teach a private data proxy to implement at least one of a private data proxy and private data replacement. 
Zhuang teaches a private data proxy to implement at least one of a private data proxy and private data replacement. (Figure 6 and 0466, discloses mapping a proxy to fill orders)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, Mathews, and Martin to incorporate the teachings of Zhuang.  Doing so would enforce privacy of information disclosed between the website and the third party application messages.

Regarding claim 5, Jones, Kozak, Singh, Mathews, Martin, and Zhuang teaches the system according to claim 2. Jones teaches and wherein said router and tracker supports routing of said at least one activity message using application specified listening queries for said at least one standardized format third party application. (0015, discusses routing to a third party and 0017 discusses different types of software applications and 0024, discusses third parties and 0036, discusses tracking and business logic regarding tracking of parts)

Regarding claim 11, Jones, Kozak, Singh, Mathews, Martin, and Zhuang teaches the system according to claim 2. Jones further teaches wherein said user permission field is at least one of said website determined and said website owner determined. (0037, 

Regarding claim 14, Jones, Kozak, and Singh teaches the method according to claim 13.  Jones teaches and enforcing user permission field limitations between said website and said at least one third party application; (0037, discusses preventing others from seeing specific confidential data) 
Jones, Kozak, and Singh fail to teach also comprising at least one hub which comprises: a routing and tracking to route and track said at least one standardized format message between said website and at least one of said third party applications; and validating a signature of said at least one standardized format message using the incoming key of said at least one third party application, to translate the external ID associated with said at least one standardized format message with an internal ID of said website and to sign an outgoing said at least one standardized format message using an outgoing key of said at least one third party application.
Mathews teaches also comprising at least one hub which comprises: (Figure 3) a routing and tracking to route and track said at least one standardized format message between said website (0035, discloses standard system notifications and 0036, discloses autofilling text messages and tracking check-ins (0039)) and at least one of said third party applications; (0082, discloses accessing a third-party weather application that members of the golf club can access) and validating a signature of said at least one standardized format message (0100, hub system service 734) using the incoming key of said at least one third party application, to translate the external ID associated with said at least one standardized format message (0100, discloses receiving an update from TWITTER.RTM and account identifiers) with an internal ID of said website (0100, discloses an association between the social network site and account identifiers of the hub members and 0059, discloses the cloud i.e. Website) and to sign an outgoing said at least one standardized format message using an outgoing key of said at least one third party application. (0020, discloses a check-in can include an identifier of the user (outgoing message from a user)) 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Mathews.  Doing so would enforce privacy of information disclosed between the website and the third party application messages.
Jones, Kozak, Singh, and Mathews fails to teach enforcing terms of privacy agreement between said website and said at least one third party application;
Martin teaches enforcing terms of privacy agreement between said website and said at least one third party application; (0016, discloses a privacy engine 20 and 0028, discloses a webpage interacting with a third party application privacy)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, and Mathews to incorporate the teachings of Martin.  Doing so would enforce privacy of information disclosed between the website and the third party application messages.
Jones, Kozak, Singh, Mathews, and Martin fails to teach implementing a private data proxy to implement at least one of a private data proxy and private data replacement. 
Zhuang teaches implementing at least one of a private data proxy and private data replacement. (Figure 6 and 0466, discloses mapping a proxy to fill orders)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, Mathews, and Martin to incorporate the teachings of Zhuang.  Doing so would enforce privacy of information disclosed between the website and the third party application messages.


Regarding claim 17, Jones, Kozak, Singh, Mathews, Martin, and Zhuang teach the method according to claim 14.  Jones teaches and wherein said routing and tracking supports routing of said at least one standardized format message using specified listening queries for said at least one third party application.  (0015, discusses routing to a third party and 0017 discusses different types of software applications and 0024, discusses third parties and 0036, discusses tracking)

Regarding claim 23, Jones, Kozak, Singh, Mathews, Martin, and Zhuang teach the method according to claim 14.  Jones further teaches wherein said user permission field is at least one of said website determined and said website owner determined. (0037, discusses the security fields and business logic requests from the third party and the hub coordinator changing the business logic and 0022, discusses the business logic)

Claims 3, 6, 8, 15, 16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones (20030220812) in view of in further of Kozak (20120084151) in further view of in further view of Singh (20130185336) in further view of Sample (20100100952)

Regarding claim 3, Jones, Kozak, and Singh teaches the system according to claim 1. 
Jones, Kozak, and Singh fails to teach a stream merger to merge data from said at least one standardized format message to an existing stream and data from at least two of said activity streams into a single stream; and a log creator to log activity data from said activity stream into said at least one database. 
Sample teaches a stream merger to merge data from said at least one standardized format message to an existing stream and data from at least two of said activity streams into a single stream; and a log creator to log activity data from said activity stream into said at least one database. (0147 discusses maintaining data and processing data into internal form or two different streams processed into one stream and 0022, discusses “vitality events” referred to in 0147)
It would have been obvious to one of ordinary skill in the art before the effective filing date before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Sample.  Doing so would allow data streams to be aggregated into one message and contact information from a social network like Facebook to aggregate contact information from different sources.


Regarding claim 6, Jones, Kozak, Singh, and Sample teach the system according to claim 3.
Jones, Kozak, and Singh fails to teach wherein said stream merger comprises an activity-to-stream merger to merge said data into said stream associated with said identified contact and a stream-to-stream merger to merge at least two separate streams into a single stream.
Sample teaches wherein said stream merger comprises an activity-to-stream merger to merge said data into said stream associated with said identified contact and a stream-to-stream merger to merge at least two separate streams into a single stream. (0191, discusses contacts and 0185, discusses taking one or more inputs and send a single output and 0195)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Sample.  Doing so would allow data to be aggregated into one message and contact information to be assembled and stored on an internal server.

Regarding claim 8, Jones, Kozak, and Singh teach the system according to claim 4. 
Jones, Kozak, and Singh fail to teach wherein said data merger comprises at least one of: a contact identifier to at least one of: locate identical primary ID field values in at least two of said contact information records, locate primary key field values within in least two of said contact information records which are identical when normalized, identify site users using a cookie, a uniter to unite contact information using at least one of linguistic, syntax, text analysis and consultation with external data sources and services; a contradiction resolver to resolve contradictions between contact records according to predefined rules a list value creator to create list value fields between said contact records to prevent said contradictions; a horizontal contact merger to merge two unrelated contacts due to a detected common primary ID; and a vertical contact merger to merge an anonymous contact with a contact associated with a registered user upon login or registration which may connect the two.
Sample teaches wherein said data merger comprises at least one of:
a contact identifier to at least one of: locate identical primary ID field values in at least two of said contact information records, locate primary key field values within in least two of said contact information records which are identical when normalized, identify site users using a cookie, (0008, cookies and  identify a site user using site login for registered users and identify a site user through a social login for site users with an account associated with a social network; (0141, Facebook) a uniter to unite contact information using at least one of linguistic, syntax, text analysis and consultation with external data sources and services; a contradiction resolver to resolve contradictions between contact records according to predefined rules;  a list value creator to create list value fields between said contact records to prevent said contradictions; a horizontal contact merger to merge two unrelated contacts due to a detected common primary ID; and a vertical contact merger to merge an anonymous contact with a contact associated with a registered user upon login or registration which may connect the two.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Sample.  Doing so would allow data streams to be aggregated into one message and contact information from a social network like Facebook to aggregate contact information from different sources.

Regarding claim 15, Jones, Kozak, and Singh teach the method according to claim 13.  Jones, Kozak, and Singh fail to teach and wherein said adding said extracted data comprises at least one of: merging data from said at least one standardized format message to an existing stream and data from at least two of said activity streams into a single stream; logging activity data from said activity stream into said storing.
Sample teaches wherein said listening and said at least adding said extracted data comprise at least one of: merging data from said at least one standardized format message to an existing stream and data from at least two of said activity streams into a single stream; (195, merging data from multiple streams and 0196, messages And 0039, aggregate contacts) logging activity data from said activity stream into said storing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Sample.  Doing so would allow data streams to be aggregated into one message and contact information from a social network like Facebook to aggregate contact information from different sources.

Regarding claim 16, Jones, Kozak, and Singh teaches he method according to claim 13.
Jones, Kozak, and Singh fails to teach wherein said further extracting comprises at least one of:  extracting contact related information from at least one of said stream, other contacts and external sources; merging at least two contact information records wherein said records have an association with the same identified contact and merging said extracted contact related information to that of an existing contact according to predefined merging rules;  creating at least one of an identifiable new contact and an anonymous contact and tracking contact activity during a session of said website;  and handling privacy protection and permissions of extracted contact related information. 
Sample teaches wherein said further extracting retrieving comprises at least one of:
extracting contact related information from at least one of said stream, other contacts and external sources; (195, merging data from multiple streams and 0196, messages And 0039, aggregate contacts and 0005, synchronizing contacts) merging at least two contact information records wherein said records have an association with the same identified contact and merging said extracted contact related information to that of an existing contact according to predefined merging rules;  creating at least one of an identifiable new contact and an anonymous contact and tracking contact activity during a session of said website; and handling privacy protection and permissions of extracted contact related information.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Sample.  Doing so would allow data streams to be aggregated into one message and contact information from a social network like Facebook to aggregate contact information from different sources.

Regarding claim 18, Jones, Kozak, Singh, and Sample teach the method according to claim 15. 
Jones, Kozak, and Singh fails to teach wherein said merging comprises merging said data into said stream associated with said identified contact and merging at least two separate streams into a single stream.
Sample teaches wherein said merging comprises merging said data into said stream associated with said identified contact and merging at least two separate streams into a single stream. (0195 and 0037 aggregate contacts)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Sample.  Doing so would allow data streams to be aggregated into one message and contact information from a social network like Facebook to aggregate contact information from different sources.

Regarding claim 20, Jones, Kozak, Singh, and Sample teach the method according to claim 16.
 Jones, Kozak, and Singh fails to teach wherein said merging at least two contact information records comprises at least one of:  locating identical primary ID field values in at least two of said contact information records, locating primary key field values within in least two of said contact information records which are identical when normalized, identifying site users using a cookie, identifying a site user using site login for registered users and identifying a site user through a social login for site users with an account associated with a social network;  uniting contact information using at least one of linguistic, syntax, text analysis and consultation with external data sources and services; resolving contradictions between contact records according to predefined rules; creating list value fields prevent said contradictions between said contact records; horizontally merging two unrelated contacts due to a detected common primary ID; and vertically merging an anonymous contact with a contact associated with a registered user upon login or registration which may connect the two.
Sample teaches wherein said merging at least two contact information records comprises at least one of: locating identical primary ID field values in at least two of said contact information records, locating primary key field values within in least two of said contact information records which are identical when normalized, identifying site users using a cookie, identifying a site user using site login for registered users and identifying a site user through a social login for site users with an account associated with a social network; (0008, cookies and  identify a site user using site login for registered users and identify a site user through a social login for site users with an account associated with a social network; (0141, Facebook) uniting contact information using at least one of linguistic, syntax, text analysis and consultation with external data sources and services; resolving contradictions between contact records according to predefined rules; creating list value fields to prevent said contradictions between said contact records; horizontally merging two unrelated contacts due to a detected common primary ID; and vertically merging an anonymous contact with a contact associated with a registered user upon login or registration which may connect the two.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, and Singh to incorporate the teachings of Sample.  Doing so would allow data streams to be aggregated into one message and contact information from a social network like Facebook to aggregate contact information from different sources.

 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Jones (20030220812) in view of in further of Kozak (20120084151) in further view of in further view of Singh (20130185336) in further view of Sample (20100100952) in further view of Hoa (20090157732) in further view of Skudlark (20100057560)

Regarding claim 7, Jones, Kozak, Singh, and Sample teach the system according to claim 6.
Jones, Kozak, Singh, and Sample fail to teach wherein said stream-to-stream merger comprises at least one of a horizontal stream merger to merge said at least two separate streams according to a identified common contact and a vertical stream merger to merge a stream created for an anonymous contact with a stream associated with a registered contact user upon a login or registration which may connect the two. 
Hoa teaches wherein said stream-to-stream merger comprises at least one of a horizontal stream merger to merge said at least two separate streams according to an identified common contact.  (0038, discusses different data inputs and 0048, teaches linking and 0049 discusses the profile links and paragraph 0034 defines the horizontal merger as linking separate profiles for the same contact)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh and Sample to incorporate the teachings of Hoa.  Doing so would allow data streams to be aggregated into one message and contact information or other linked information to be assembled and stored on an internal server.
Jones, Kozak, Singh, Sample, and Hoa fail to teaches a vertical stream merger to merge a stream created for an anonymous contact with a stream associated with a registered contact user upon a login or registration which may connect the two
Skudlark teaches a vertical stream merger to merge a stream created for an anonymous contact with a stream associated with a registered contact user upon a login or registration which may connect the two. (The specification of the application discusses a vertical merger as linking an anonymous contact with a registered contact (page 14, 0047)) (0050, discusses anonymizing customer information and linking and 0057, discusses the data streams and merging)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, Sample, and Hoa to incorporate the teachings of Skudlark.  Doing so would allow an anonymous user to be linked to a user profile in order to have a private record of the user.

Claims 9 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones (20030220812) in further view of Kozak (20120084151) in further view of Singh (20130185336) in further view of Sample (20100100952) in further view of Hoa (20090157732)

Regarding claim 9, Jones, Kozak, Singh, and Sample teach the system according to claim 8. 
Jones, Kozak, Singh, and Sample fail to teach wherein said horizontal contact merger comprises a virtual merger to maintain at least two contact records as separate and to link them together so they are marked as representing the same contact.
Hoa teaches wherein said horizontal contact merger comprises a virtual merger to maintain at least two contact records as separate and to link them together so they are marked as representing the same contact. (0019, discusses linking profiles)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, and Sample to incorporate the teachings of Hoa.  Doing so would allow two different profiles from two different sources to be linked as each profile might contain information not included in the other profile.

Regarding claim 21, Jones, Kozak, Singh, and Sample teach the system according to claim 20. 
Jones, Kozak, Singh, and Sample fail to teach and wherein said horizontally merging comprises virtual merging to maintain at least two contact records as separate and linking them together so they are marked as representing the same contact.
Hoa teaches and wherein said horizontally merging comprises virtual merging to maintain at least two contact records as separate and linking them together so they are marked as representing the same contact. (0019, discusses linking profiles)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, and Sample to incorporate the teachings of Hoa.  Doing so would allow two different profiles from two different sources to be linked as each profile might contain information not included in the other profile.

s 10, 19, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Jones (20030220812) in view of in further of Kozak (20120084151) in further view of Singh (20130185336) in further view of Sample (20100100952) in further view of Skudlark (20100057560)

Regarding claim 10, Jones, Kozak, Singh, and Sample teaches the system according to claim 8. 
Jones, Kozak, Singh, and Sample h fail to teach wherein said vertical contact merger comprises a virtual merger to maintain an anonymous contact and a contact associated with a registered user as separate and to link them together so they are marked as representing the same contact.
Skudlark teaches wherein said vertical contact merger comprises a virtual merger to maintain an anonymous contact and a contact associated with a registered user as separate and to link them together so they are marked as representing the same contact.  (The specification of the application discusses a vertical merger as linking an anonymous contact with a registered contact (page 14, 0047)) (0050, discusses anonymizing customer information and linking and 0057, discusses the data streams and merging)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, and Sample to incorporate the teachings of Skudlark.  Doing so would allow two different profiles from two different sources to be linked to an anonymous profile allowing the system to use anonymous contact information anonymously.

Regarding claim 19, Jones, Kozak, Singh, and Sample teach the method according to claim 18. 
Jones, Kozak, Singh, and Sample fail to teach wherein said merging said data into said stream associated with said identified contact and merging at least two separate streams into a single stream comprises at least one of horizontally merging said at least two separate streams according to a identified common contact and vertically merging a stream created for an anonymous contact with a stream associated with a registered contact user upon a login or registration which may connect the two.
Skudlark teaches a vertical stream merger to merge a stream created for an anonymous contact with a stream associated with a registered contact user upon a login or registration which may connect the two. (The specification of the application discusses a vertical merger as linking an anonymous contact with a registered contact (page 14, 0047)) (0050, discusses anonymizing customer information and linking and 0057, discusses the data streams and merging)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, and Sample to incorporate the teachings of Skudlark.  Doing so would allow data streams to be aggregated into one message and anonymous users to be linked to a known profile.

Regarding claim 22, Jones, Kozak, Singh, and Sample teaches the system according to claim 20. 
Jones, Kozak, Singh, and Sample fail to teach wherein said vertically merging comprises virtual merging to maintain an anonymous contact and a contact associated with a registered user as separate and linking them together so they are marked as representing the same contact.
Skudlark teaches wherein said vertically merging comprises virtual merging to maintain an anonymous contact and a contact associated with a registered user as separate and linking them together so they are marked as representing the same contact.  (The specification of the application discusses a vertical merger as linking an anonymous contact with a registered contact (page 14, 0047)) (0050, discusses anonymizing customer information and linking and 0057, discusses the data streams and merging)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Jones, Kozak, Singh, and Sample to incorporate the teachings of Skudlark.  Doing so would allow two different profiles from two different sources to be linked to an anonymous profile allowing the system to use anonymous contact information anonymously.


Response to Arguments


Applicant’s arguments, see Remarks, filed 3/22/2021, with respect to the rejection(s) of independent claim(s) 1 and 13 under Jones, Lew, Sample, and Rankin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jones, Kozak, and Singh





Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday 9-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 5712723644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN GOLDEN/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144